Citation Nr: 0018726	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-33 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a disability rating in excess of 10 percent.  

In March 1999 the Board remanded the case to the RO for 
additional development.

In November 1999 the RO granted entitlement to an increased 
disability rating to 30 percent for PTSD.  The decision also 
granted entitlement to service connection for the residuals 
of frozen feet and noted that all matters as to those issues 
had been resolved.  Therefore, the issue listed on the title 
page of this decision is the only matter remaining on appeal.

The Board notes that correspondence from the veteran's son 
dated in April 1993 raised the issue of entitlement to 
service connection for the residuals of mustard gas exposure.  
This matter is referred to the RO for appropriate action.


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is well-grounded under 38 U.S.C.A. § 5107(a).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

In March 1999 the Board remanded the case to the RO and, 
inter alia, instructed the RO to schedule the veteran for an 
examination to determine the severity of his service-
connected PTSD.  The examiner was requested to report all 
symptoms and clinical manifestations of the veteran's PTSD 
and provide an opinion as to the overall social and 
occupational impairment caused solely by the service-
connected disorder.  Although the veteran received a VA 
examination in June 1999, the Board finds the provided report 
does not indicate that the examiner reviewed the claims file 
and does not adequately address the remand instructions or 
contain sufficient information for an adequate determination.  
The Board notes that the examiner's findings appear to be 
inconsistent with contemporaneous reports included in the 
veteran's VA mental health clinic records.

The United States Court of Appeals for Veterans Claims has 
held that where the remand orders of the Board or the Court 
are not complied with, the Board errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the case must be REMANDED to the RO for 
additional development.

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for another VA examination to determine 
the severity of his service-connected 
PTSD.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  

The examiner is requested to provide a 
detailed account of the manifestations of 
any present psychiatric disability and to 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner should 
provide an opinion as to the overall 
social and occupational impairment caused 
solely by the service-connected disorder.  

Based upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning Score 
(GAF) indicating the level of impairment 
produced by the veteran's service-
connected PTSD.  The examiner should 
reconcile the GAF score provided with the 
GAF score provided in the June 1998 VA 
mental health clinic report.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examination 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




